UNITED STATES OF AMERICA

TREY MILLER,

Case 1:17-cr-10359-IT Document 134 Filed 05/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

Vv. Criminal No. 1:17-cr-10359-IT-1

x * * * * * *

Defendant.
ORDER MODIFYING CONDITIONS OF RELEASE

Defendant Trey Miller having admitted guilt to violation of the Special Condition

imposing a 9 p.m. to 6 a.m. curfew, and having been found not guilty and discharged as to the

violation of the Special Condition that Defendant not enter Malden, MA, the court orders the

modification of the terms of Defendant’s supervised release imposed in the Judgment of

Revocation [#126] as follows:

Date:

Special Condition 5 is modified as follows: You shall serve an additional 60 days in
home confinement, and may leave, with the advance approval of the Probation Office,
only for medical appointments, court appearances, and work on a schedule provided in
writing by the employer in advance of the work obligations. Home confinement shall be
monitored with GPS electronic monitoring equipment.

Special Condition 6 is modified as follows: Following the 60 day period of home
confinement, you are required to remain in your residence between the hours of 11 p.m.
and 6 a.m. for 60 days. The curfew shall be monitored with GPS electronic monitoring
equipment.

IT IS SO ORDERED.

Zs . = 7 .
May 21, 2020 LI AS ote

United States District Judge
